The opinion of the court was delivered by
White, J.
The accused having been indicted for murder, tried and convicted of manslaughter, appeals. The only matters presented for our consideration are: a motion to quash and a bill of exceptions. The first was based on the theory that the indictment did not charge that the killing was done with malice aforethought. It was correctly overruled, as it was not sustained by the indictment, which in terms charged the crime to have been committed “ willfully, feloniously, and of malice *407¡aforethought.” The second was taken to the overruling of the objections to the testimony of the attending physician as to the fact that death resulted from the wound inflicted by the accused. The ground of the objection as statedin the bill is, " that as the deceased was wounded on Tuesday night, and died on the next Sunday night, the opinion of ¡said witness was his mere opinion as physician.” The objection was ■correctly overruled. State vs. Bailey, 4 A. 376.
■Judgment affirmed.